Filed 07/17/19                                              Case 16-10015                                                    Doc 626


        1   2
          WANGER JONES HELSLEY PC
        2 Riley C. Walter #91839
          265 E. River Park Circle, Suite 310
        3
          Fresno, California 93720
        4 Telephone: (559) 233-4800
          Facsimile: (559) 233-9330
        5 Email:       rwalter@wjhattorneys.com
        6 Attorneys for:              Tulare Local Healthcare District
        7
        8                                 IN THE UNITED STATES BANKRUPTCY COURT

        9                                          EASTERN DISTRICT OF CALIFORNIA

       10                                                   FRESNO DIVISION
       11
            In re                                                        CASE NO. 16-10015-FEC
       12
            SOUTHERN INYO HEALTHCARE DISTRICT,                           Chapter 9
       13
                    Debtor.                                              DC No. FEC-3
       14
                                                                         Date:       July 24, 2019
       15
                                                                         Time:       1:30 p.m.
       16                                                                Place:      2500 Tulare Street
                                                                                     Fresno, CA 93721
       17                                                                            5th Floor, Courtroom 11
                                                                         Judge:      Honorable Fredrick E. Clement
       18
       19    STATEMENT OF POSITION REGARDING ORDER TO SHOW CAUSE FOR DISMISSAL
       20 TO THE HONORABLE FREDRICK E. CLEMENT, UNITED STATES BANKRUPTCY JUDGE:
       21             Tulare Local Healthcare District, dba Tulare Regional Medical Center, respectfully comes
       22 before the Court so that its position with respect to dismissal of the Chapter 9 case of Southern Inyo
       23 Healthcare District can be made known to the Court.
       24             As the Court knows, TRMC is a debtor in its own Chapter 9 proceeding pending before the
       25 Honorable René Lastreto II. As such, TRMC is acutely aware of the many difficulties faced by small
       26 district hospitals seeking to adjust their debts. While TRMC is sympathetic to the plight of SIHCD, it
       27 believes that it is being unfairly castigated in the Debtor's response to this Court's Order to Show
       28 Cause Regarding Dismissal.

                                                                     1
            Statement of Position Regarding Order to Show                                               00222772-GAA-07.17.2019
            Cause for Dismissal
Filed 07/17/19                                              Case 16-10015                                                   Doc 626


        1             It is correct that TRMC has filed a large claim in the Chapter 9 proceeding of Southern Inyo

        2 Healthcare District. Likewise, SIHCD has filed a claim in the TRMC Chapter 9 case.
        3             Recognizing that its "sister District" was floundering, TRMC has not aggressively pressed this

        4 issue believing that there was little to be gained until it could be determined if SIHCD would survive.
        5             For quite some time when SIHCD was represented by other counsel, TRMC made overtures to

        6 SIHCD in an effort to resolve the issues and TRMC made numerous requests of SIHCD for
        7 documentation to support the claim SIHCD has asserted against TRMC. Such documentation has
        8 never been forthcoming and given the frequent changes in administrators at SIHCD it just did not
        9 seem productive to push very hard. However, now that SIHCD has made this an issue it is clear that
       10 there will have to be proceedings to determine how much SIHCD owes to TRMC so that TRMC can
       11 make a decision as to whether it will support a plan of adjustment.
       12             Additionally, TRMC has made the decision to evaluate whether it will bring an adversary

       13 proceeding against SIHCD for misuse of public monies. TRMC made significant advances of money
       14 to SIHCD and TRMC is of the view that these were unlawful actions.
       15             Nonetheless, even though this case is three years old, TRMC does not oppose giving Southern

       16 Inyo Healthcare District a couple of weeks to get a Plan on file, and suggests that the Order to Show
       17 Cause be continued for approximately 60 days to see if SIHCD does, indeed, move forward with all
       18 deliberation.
       19 Dated: July 17, 2019                                 Respectfully submitted,

       20                                                      WANGER JONES HELSLEY, P.C.

       21
                                                               By:
       22                                                                Riley C. Walter, Attorneys for
       23                                                                Tulare Local Healthcare District, dba
                                                                         Tulare Regional Medical Center
       24
       25
       26
       27
       28

                                                                     2
            Statement of Position Regarding Order to Show                                              00222772-GAA-07.17.2019
            Cause for Dismissal
